 ROE, RT A. SULLIVAN CONSTRUCTION CO., INC.227Robert A. Sullivan Construction Co., Inc. and Bro-ward County Carpenters District Council. Case 12CA-8222January 25, 1979DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND M RPHIYUpon a charge filed on June 5, 1978. by BrowardCounty Carpenters District Council, herein calledthe Union. and duly served on Robert A. SullivanConstruction Co., Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 12, is-sued a complaint and notice of hearing on July 10,1978, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(3) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on or about January12, 1978, Respondent discharged six employees, andthereafter filed and refused to recall them until on orabout January 18, 1978. because of their membershipin and activities on behalf of the Union. Respondentfailed to file an answer to the complaint.On October 25, 1978, counsel for the GeneralCounsel filed directly with the Board a motion totransfer case to Board and for Summary Judgment.Subsequently, on November 6, 1978, the Board is-sued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent failed to file a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.240 NLRB No. 37The respondent shall specifically admit. deny. orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge. in which case the respondent shall so state.such statement operating as a denial. All theallegations in the complaint, if no answer isfiled, or any allegation in the complaint not spe-cifically denied or explained in an answer filed.unless the respondent shall state in the answerhe is without knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrar isshown.The complaint and notice of hearing served on Re-spondent' herein specifically states that unless ananswer to the complaint is filed within 10 days ofservice thereof "all of the allegations contained in theComplaint shall be deemed to be admitted to be trueand may be so found by the Board." According tothe uncontroverted allegations of the Motion forSimmary Judgment, a letter dated July 31, 1978, wassent to Respondent's designated attorney stating thatan answer had not been received and, if no answerwas filed, counsel for the General Counsel wouldmove for Summary Judgment. By letter dated Au-gust 2. 1978, counsel for the General Counsel wasinformed by the named attorney that his client, theRespondent, had not authorized him to accept anypleadings or enter an appearance. As noted, Respon-dent did not file an answer to the complaint or aresponse to the Notice to Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure to file atimely answer, the allegations of the complaint aredeemed admitted and are found to be true and wegrant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FIN,)DIN(S OF FcI. I F BUSINESS OF RESPONDENTRobert A. Sullivan Construction Co., Inc., at alltimes material herein, has been a Florida corporationwith its principal place of business located in FortLauderdale, Florida, where it is engaged in carpentrycontracting. During the past year. Respondent, in thecourse and conduct of its business operations. fur-[ Accordirll to the uncontro,erted ailceation .)f Ihe M1olltn for Summnlr\Judlment Rpondent .oa ered a. cpr ,If the Iomplainl h_ registeredm;ail n .tactrdance ith Rule 102 1 I I of the Bl.rd' Rule, and Regulations.Series ..a, Ilmended. and Sec 1 04 of the ALt A copn of the complaintanoi ., i hand-dehl ered to the hnel of Re pondenlt' prcident and direc-tr. Rhert X Sullis.n, and u .ii AceptCd h .Al Adult 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDnished services valued in excess of $50,000 to C(om-panelli, Inc., a Massachusetts corporation licensed todo business in the State of Florida. which Employer,in turn, meets a direct jurisdictional standard of theBoard.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR OR(;ANIZAION INVOLVEDBroward County Carpenters District Council is.and has been at all times material herein, a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESOn or about January 12, 1978, Respondent dis-charged its employees Richard Caspanello, BenitoVellon, John Billington, Seaborn Fowler, John Mad-erios, and Dennis Kamper, and failed and refused toreinstate said employees to their former or substan-tially equivalent positions of employment until on orabout January 18, 1978, because said employeesjoined and assisted the Union and engaged in otherconcerted activity for the purposes of collective bar-gaining and other mutual aid or protection. There-fore, we find that Respondent has interfered with,restrained, and coerced its employees in the exerciseof rights guaranteed them under Section 7 of the Act,and has discriminated in regard to the hire and ten-ure or terms and conditions of employment of itsemployees, and, by such conduct, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRA('TIES I. P()NCOMMERCEThe activities of Respondent set forth in sectionIII above, have a close, intimate, and substantial re-lationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pol-icies of the Act.We have found that Respondent committed unfairlabor practices by interfering with the rights guaran-teed employees by Section 7 of the Act, and we shallorder it to cease and desist therefrom in any othermanner.We have found that Respondent discriminatorilydischarged and failed and refused to reinstate its em-ployees, Richard Caspanello, Benito Vellon, JohnBillington. Seaborn Fowler, John Maderios, andDennis Kamper, to their former or substantiallyequivalent positions until on or about January 18,1978, and we shall order that Respondent make saidemployees whole for any loss of pay suffered becauseof the discrimination against them. Backpay shall bebased upon the earnings they normally would havereceived from the date of their discharge to the dateRespondent reinstated them, January 18, 1978, lessnet earnings during such period. Backpay and inter-est thereon is to be computed in accordance with theformulas used in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).2In view of the fact that Respondent has ceaseddoing business at its Fort Lauderdale, Florida, ad-dress, we shall also order that Respondent mail cop-ies of the notice, marked "Appendix," to the Unionand all employees employed by it during 1978 attheir last known address and, if Respondent has rees-tablished or does reopen its business at any location,it shall also post the notice there.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Robert A. Sullivan Construction Co., Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Broward County Carpenters District Council isa labor organization within the meaning of Section2(5) of the Act.3. Respondent, by discharging Richard Caspanel-lo. Benito Vellon, John Billington, Seaborn Fowler,John Maderios, and Dennis Kamper because of theirunion activities has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (I) of theAct.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.: See. generall. i, Pnhtri, & Ifeann ( .138 NI.RB 716 11962) ROBERT A. SULLIVAN CONSTRUCTION CO., INC.229ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Robert A. Sullivan Construction Co., Inc., Fort Lau-derdale, Florida, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discouraging membership in, or activities onbehalf of, Broward County Carpenters DistrictCouncil, or any other labor organization, by discrim-inatorily discharging or terminating employees, or botherwise discriminating in regard to the hire or ten-ure of their employees because they joined or assistedthe above-named Union, or engaged in other con-certed activity for the purposes of collective bargain-ing or mutual aid and protection.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Make whole employees Richard Caspanello.Benito Vellon, John Billington, Seaborn Fowler,John Maderios, and Dennis Kamper for any loss ofearnings they may have suffered by reason of theunlawful action taken against them, in the mannerset forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Mail to the Union and all employees employedby it during 1978 copies of the attached noticemarked "Appendix" and if Respondent reestab-lishes or reopens its business post copies of the noticethere. Copies of said notice, on forms provided bythe Regional Director for Region 12, after being dulysigned by Respondent's representative, shall bemailed and posted by Respondent immediately uponreceipt thereof, and if posted be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.In the eent that thi, Order enforced b5.a judgernent of a nitedState ( urt of A.ppeals the ,ordl n the notice reading "Posted h Orderof he Ntiln;al I.lhor Relallons Board" shall read "Posted Pursuant to aJudgment of the Lnnted States Court of Appeails nf.rcln ain Order of the'silalOll l labor Relations Board "APPENDIXNoF(ict To EMPLOYEESPos it) Bs ORDER O f I NAIIONAI LBOR REL ATIONS BO\RI)An Agency of the United States GovernmentWl. wll.l Nso discharge employees or otherwisediscriminate against them with respect to theirtenure of employment or any term or conditionof employment because of their membership in,support of, or activities on behalf of BrowardCounty Carpenters District Council, or anyother labor organization.WE W11.1 NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WF wii.l make employees Richard Caspanel-lo, Benito Vellon, John Billington, SeabornFowler. John Maderios, and Dennis Kamperwhole for any loss they may have suffered byreason of the unlawful action taken againstthem, with interest.ROBERT A S I.LIV N CONSI-Rt:( I IO Co IN(